 


114 HR 864 IH: Juror Non-Discrimination Act of 2015
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 864 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2015 
Mrs. Davis of California (for herself and Mr. Pocan) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, to prohibit the exclusion of individuals from service on a Federal jury on account of sexual orientation or gender identity. 
 
 
1.Short titleThis Act may be cited as the Juror Non-Discrimination Act of 2015. 2.Exclusion from Federal juries on account of sexual orientation or gender identity prohibitedSection 1862 of title 28, United States Code, is amended by inserting sexual orientation, gender identity, after sex. 
 
